ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant again insists that we were in error in the original opinion wherein we held that the -trial court correctly charged on the law of principals. He contends that appellant, if guilty at all, could only be found guilty as an accomplice or an accessory after the offense. According to the State’s testimony, appellant was present with two others in the burglarized premises in the afternoon of the night of the burglary looking the same over as they intended to burglarize it that night; that prior to the burglary, it was agreed that appellant should keep watch while the offense was being committed; that the store was to be entered from the roof; that appellant’s companion said that they were ready to “hit Cochran’s”, and appellant stepped around the corner and did not see them any more “after they left to climb on the Cochran building.” Appellant went on the hill south of Cochran’s store where he was to wait for them. He was later found within a block of the burglarized place, driving aimlessly around, and after a pursuit by the officers, he was captured and placed in jail. His acts might have caused him to fall in the category of a principal, an accomplice, as well as an attempted accessory, but such would not render nugatory any act *377of watching to prevent the interruption of those engaged in the burglary. His own statement that “Jack and ‘Hubert’ was to do the job while I watched” would be sufficient to show his connection therewith as a principal, as well as his prior acts and his acts while these men were making their illegal entry into the building by going on the top thereof.
We think the trial court was correct in charging on the law of principals, a principal being, among other things, one who, not being actually present, keeps watch so as to prevent the interruption of those engaged in committing the offense. Arts. 66 and 67, P. C.
The motion will be overruled.